UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal year ended: December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-51697 Bridgetech Holdings International, Inc. (Exact name of registrant as specified in its charter) Delaware 21-1992090 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) wy 101 Suite 215 Solana Beach, California (Address of principal executive offices) (Postal Code) Registrant’s telephone number, including area code:(858) 847-9090 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act:Common Stock, Par Value of $0.001 Per Share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.See the definitions of the “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo o On June 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, 9,973,889 shares of its Common Stock, $0.001 par value per share (its only class of voting or non-voting common equity) were held by non-affiliates of the registrant.The market value of those shares was $29,922, based on the last sale price of $0.003 per share of the Common Stock on that date.For this purpose, shares of Common Stock beneficially owned by each executive officer and director of the registrant and each beneficial owner of 10% or more of the Common Stock outstanding have been excluded because such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of April 14, 2010, there were 96,937,045 shares of the registrant's common stock, par value $0.001, issued and outstanding and 100,000 shares of Series A preferred stock, par value $0.02, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None Bridgetech Holdings International, Inc. FORM 10-K ANNUAL REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 TABLE OF CONTENTS PARTI ITEM1. BUSINESS 1 ITEM1A. RISK FACTORS 4 ITEM1B. UNRESOLVED STAFF COMMENTS 4 ITEM2. PROPERTIES 4 ITEM3. LEGAL PROCEEDINGS 4 ITEM4. REMOVED AND RESERVED 4 PARTII ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 5 ITEM6. SELECTED FINANCIAL DATA 7 ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK F-1 ITEM8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 10 ITEM9A. CONTROLS AND PROCEDURES 11 ITEM9B. OTHER INFORMATION 13 PARTIII ITEM10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE. 13 ITEM11. EXECUTIVE COMPENSATION 15 ITEM12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 19 ITEM13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 21 ITEM14. PRINCIPAL ACCOUNTING FEES AND SERVICES 21 PARTIV ITEM15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 22 SIGNATURES CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act -i- Table of Contents Forward Looking Statements — Cautionary Language Certain statements made in these documents and in other written or oral statements made by Bridgetech Holdings International, Inc. or on Bridgetech Holdings International, Inc.’s behalf are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 ("PSLRA"). A forward-looking statement is a statement that is not a historical fact and, without limitation, includes any statement that may predict, forecast, indicate or imply future results, performance or achievements, and may contain words like: "believe" "anticipate" "expect" "estimate" "project" "will" "shall" and other words or phrases with similar meaning in connection with a discussion of future operating or financial performance. In particular, these include statements relating to future actions, trends in our businesses, prospective products, future performance or financial results. Bridgetech Holdings International, Inc. claims the protection afforded by the safe harbor for forward-looking statements provided by the PSLRA.Forward-looking statements involve risks and uncertainties that may cause actual results to differ materially from the results contained in the forward-looking statements. Risks and uncertainties may cause actual results to vary materially, some of which are described in this filing.The risks included herein are not exhaustive. This annual report on Form 10-K,quarterly reports on Form 10-Q, current reports on Form 8-K and other documents filed with the SEC include additional factors which could impact Bridgetech Holdings International, Inc.'s business and financial performance. Moreover, Bridgetech Holdings International, Inc. operates in a rapidly changing and competitive environment. New risk factors emerge from time to time and it is not possible for management to predict all such risk factors. Further, it is not possible to assess the impact of all risk factors on Bridgetech Holdings International, Inc.'s business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. In addition, Bridgetech Holdings International, Inc. disclaims any obligation to update any forward-looking statements to reflect events or circumstances that occur after the date of the report. PART I ITEM 1.BUSINESS. Except for historical information contained herein, the following discussion contains forward-looking statements that involve risks and uncertainties.Such forward-looking statements include, but are not limited to, statements regarding future events and the Company’s plans and expectations.Actual results could differ materially from those discussed herein.Factors that could cause or contribute to such differences include, but are not limited to, those discussed elsewhere in this Form 10-K or incorporated herein by reference, including those set forth in Management's Discussion and Analysis of Financial Condition and Results of Operations. As used in this annual report, “we” “us” “our” “Bridgetech” “Bridgetech Holdings”, “Company” or “our company” refers to Bridgetech Holdings International, Inc. and all of its subsidiaries. Overview Our company, Bridgetech Holdings International, Inc. was a company focused primarily on the business of facilitating the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. We are no longer in this business. -1- Table of Contents Other than as set out in this annual report, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. Corporate History The entity that is the original predecessor of the Company was originally incorporated in Delaware on June 4, 1991. From 1991 through 2002, this predecessor, which was originally named “Huggie Heart, Inc.,” engaged in several different businesses, a merger and several similar corporate transactions, and changed its name several times. In November 2002, this entity acquired Parentech, Inc., a Delaware corporation, and changed its name to “Parentech, Inc.” From its acquisition of Parentech, Inc. until the end of 2004, the Company’s primary business was designing, developing and marketing products intended to enhance the well-being of infants.This business, however, generated only minimal revenues and could not support the Company’s ongoing operations. By the end of 2004, the Company had begun to wind down its operations. We are not actively developing this business and have ceased operations of all other businesses conducted by Parentech, Inc. prior to the transaction with Old Bridgetech discussed below. On January 10, 2005, Herbert Wong and Scott Landow formed Bridgetech Holdings International, Inc. under the laws of the State of Florida (“Old Bridgetech”). Old Bridgetech, which was privately-held, was formed to facilitate the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. In February 2005, the Company entered into a transaction with Old Bridgetech whereby the Company issued 1,673,438 shares of common stock to the shareholders of Old Bridgetech in exchange for all of the outstanding stock of Old Bridgetech. In connection with this transaction, the Company changed its name to “Bridgetech Holdings International, Inc.” As of January 1, 2009, the Company ceased operations of its medical imaging business and has discontinued operations of all of the companies activity including that of Retail Pilot, International MedLink, Inc. and Clarity Imaging International, Inc. We are now a company with no operations. As of the date hereof, we have not been successful in any of our prior business operations. Historically, we were able to raise a limited amount of capital through private placements of our equity stock, but we are uncertain about our continued ability to raise funds privately. During the year ended December 31, 2010, our management has been analyzing the various alternatives available to our company to ensure our survival and to preserve our shareholder's investment in our common shares. This analysis has included sourcing additional forms of financing to continue our business as is, or mergers and/or acquisitions. At this stage in our operations, we believe either course is acceptable, as our operations have not been profitable and our future prospects for our business are not good without further financing. We are focusing our preliminary merger/acquisition activities on potential business opportunities with established business entities for the merger of a target business with our company. In certain instances, a target business may wish to become a subsidiary of our company or may wish to contribute assets to our company rather than merge. We anticipate that any new acquisition or business opportunities by our company will require additional financing. There can be no assurance, however, that we will be able to acquire the financing necessary to enable us to pursue our plan of operation. If our company requires additional financing and we are unable to acquire such funds, our business may fail. -2- Table of Contents In implementing a structure for a particular business acquisition or opportunity, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity. We may also acquire stock or assets of an existing business. Upon the consummation of a transaction, it is likely that our present management will no longer be in control of our company and our existing business will close down. In addition, it is likely that our officers and directors will, as part of the terms of the acquisition transaction, resign and be replaced by one or more new officers and directors. We anticipate that the selection of a business opportunity in which to participate will be complex and without certainty of success. Management believes that there are numerous firms in various industries seeking the perceived benefits of being a publicly registered corporation. Business opportunities may be available in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. We may seek a business opportunity with entities whom have recently commenced operations, or entities who wish to utilize the public marketplace in order to raise additional capital in order to expand business development activities, to develop a new product or service, or for other corporate purposes. We may acquire assets and establish wholly-owned subsidiaries in various businesses or acquire existing businesses as subsidiaries. At this stage, we can provide no assurance that we will be able to locate compatible business opportunities, what additional financing we will require to complete a combination or merger with another business opportunity or whether the opportunity's operations will be profitable. If we are unable to secure adequate capital to continue our business or alternatively, complete a merger or acquisition, our shareholders will lose some or all of their investment and our business will likely fail. Other than as set out herein, we have not entered into any formal written agreements for a business combination or opportunity. If any such agreement is reached, we intend to disclose such an agreement by filing a current report on Form 8-K with the Securities and Exchange Commission. Our management is currently in discussions with two potential merger candidates with companies in the following categories / industries: (i) clean water technology and (ii) on line distribution of unique/differentiable dietary supplements. THERE CAN BE NO ASSURANCES THAT NEGOTIATIONS WITH ANY PROSPECTIVE BUSINESS, INCLUDING BUT NOT LIMITED TO THE ENTITIES DISCUSSED ABOVE, WILL RESULT IN A MERGER WITH OUR COMPANY OR THAT SUCH MERGER WILL RESULT IN PROFITABILITY. Patents and Trademarks We do not own any patents or trademarks,. Employees We currently have no employees other than our sole officer and director. We expect to use consultants, attorneys and accountants as necessary, and do not anticipate a need to engage any full-time employees. Research and Development We have incurred $Nil in research and development expenditures over the last two fiscal years. -3- Table of Contents Purchase of Significant Equipment We do not intend to purchase any significant equipment over the twelve months. WHERE YOU CAN FIND MORE INFORMATION You are advised to read this Form 10-K in conjunction with other reports and documents that we file from time to time with the SEC. In particular, please read our Quarterly Reports on Form 10-Q and Current Reports on Form 8-K that we file from time to time. You may obtain copies of these reports directly from us or from the SEC at the SEC’s Public Reference Room at 100 F. Street, N.E. Washington, D.C. 20549, and you may obtain information about obtaining access to the Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains information for electronic filers at its website http://www.sec.gov. ITEM1A – RISK FACTORS As a “smaller reporting company” we are not required to provide the information required by this Item. ITEM 1B.UNRESOLVED STAFF COMMENTS As a “smaller reporting company” we are not required to provide the information required by this Item. ITEM 2.PROPERTIES. We are currently operating from wy 101 Suite 215 Solana Beach, CA 92075.Our office services and office space are provided without charge by the sole officer and director of our company. We do not anticipate that we will require any additional premises in the foreseeable future. ITEM 3.LEGAL PROCEEDINGS We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. Other than described below, there is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our company’s or our company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4.REMOVED AND RESERVED -4- Table of Contents PART II ITEM 5.MARKET FOR REGISTANT’S COMMON STOCK, RELATED STOCKHOLDER MATTERS AND ISSUERS PURCHASES OF EQUITY SECURITIES. Bridgetech common stock is traded in the over-the-counter market, and quoted in the National Association of Securities Dealers Inter-dealer Quotation System (“Electronic Bulletin Board) and can be accessed on the Internet at www.otcbb.com under the symbol “BGTH.OB.” At December 31, 2010, there were 70,852,030 shares of common stock of Bridgetech outstanding and there were approximately 261 shareholders of record of the Company’s common stock. The following table sets forth for the periods indicated the high and low bid quotations for Bridgetech’s common stock.These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown or commission and may not represent actual transactions. Periods High Low Fiscal Year 2009 First Quarter (January – March 2009) $ $ Second Quarter (April – June 2009) $ $ Third Quarter (July – September 2009) $ $ Fourth Quarter (October – December 2009) $ $ Fiscal Year 2010 First Quarter (January – March 2010) $ $ Second Quarter (April – June 2010) $ $ Third Quarter (July – September 2010) $ $ Fourth Quarter (October – December 2010) $ $ On April 14, 2011, the closing bid price of our common stock was $0.0280 Dividends We may never pay any dividends to our shareholders. We did not declare any dividends for the year ended December 31, 2010. Our Board of Directors does not intend to distribute dividends in the near future. The declaration, payment and amount of any future dividends will be made at the discretion of the Board of Directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the Board of Directors considers relevant. There is no assurance that future dividends will be paid, and if dividends are paid, there is no assurance with respect to the amount of any such dividend. Transfer Agent Bridgetech’s Transfer Agent and Registrar for the common stock is Colonial Stock Transfer located in Salt Lake City, Utah. -5- Table of Contents Securities Authorized for Issuance Under Equity Compensation Plans The Company has two stock option plans: the 2001 Stock Option Plan (the “2001 Plan”) and the 2005 Stock Option Plan (the “2005 Plan”). There are currently no options outstanding under the 2001 Plan, and only 10,000 options remain available for future issuance under the 2001 Plan. The Company does not intend to grant any more options under the 2001 Plan. The Company’s 2005 Plan, which was implemented after the reverse split, provides for the grant of options to purchase up to 5,000,000 shares of the Company’s common stock at consideration to be determined from time-to-time by the Company’s Board of Directors. Both plans have been approved by the Company’s Board of Directors and shareholders. A total of 5,000,000 shares were reserved for issuance from time to time under the 2005 Plan. This number would be adjusted in the event of any change in the outstanding common stock of the Company by reason of any stock dividend, stock split or similar corporate change. If an option granted under the 2005 Plan expires or otherwise terminates without having been exercised, the shares of common stock subject to such option shall be available for grant again under the 2005 Plan. In July 2007, the Company granted 4,660,000 options under the 2005 Plan. The 2005 Plan is administered by the Company’s Board of Directors. The Board of Directors may grant options to any employee, consultant or director of the Company or any of its subsidiaries. On the date of grant, the board of directors will determine the vesting schedule, expiration date and option exercise price for each option. The per-share exercise price of any incentive stock option, or ISO, may not be less than the fair market value of a share of the Company’s stock on the date of grant, as determined in accordance with the terms of the 2005 Plan. The per-share exercise price of any non-qualified stock option, or NSO, may not be less than 85% of the fair market value of a share of the Company’s common stock on the date of grant.Any increase in the maximum number of shares for which options may be granted under the 2005 Plan must be approved by the Company’s shareholders. Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders - 0 - - 0 - 5,010,000 Equity compensation plans not approved by security holders - 0 - - 0 - - 0 - Total - 0 - - 0 - Recent sales of unregistered securities Other than as set forth below, we did not sell any equity securities which were not registered under the Securities Act during the year ended December 31, 2010 that were not otherwise disclosed in this annual report on Form 10-K, in our quarterly reports on Form 10-Q or in our current reports on Form 8-K filed during the year ended December 31, 2010. On January 12, 2011, the Company issued 26,085,015 shares of its common stock for services and accrued salaries. -6- Table of Contents Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities duringfiscal year ended December 31, 2010. ITEM 6.SELECTED FINANCIAL DATA. As a “smaller reporting company” we are not required to provide the information required by this Item. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OR PLAN OF OPERATION. The following is management’s discussion and analysis of certain significant factors that have affected our financial position and operating results during the periods included in the accompanying consolidated financial statements, as well as information relating to the plans of our current management. This report includes forward-looking statements. Generally, the words “believes,” “anticipates,” “may,” “will,” “should,” “expect,” “intend,” “estimate,” “continue,” and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, including the matters set forth in this report or other reports or documents we file with the Securities and Exchange Commission from time to time, which could cause actual results or outcomes to differ materially from those projected. Undue reliance should not be placed on these forward-looking statements which speak only as of the date hereof. We undertake no obligation to update these forward-looking statements. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto and other financial information contained elsewhere in this Form 10-K Critical Accounting Policies Use of Estimates and Assumptions The preparation of financial statements in conformity with accounting principles generally accepted in the United States (“GAAP”) requires management to make estimates and assumptions that affect (i)the reported amounts of assets and liabilities, (ii)the disclosure of contingent assets and liabilities known to exist as of the date the financial statements are published, and (iii)the reported amount of net sales and expenses recognized during the periods presented. Adjustments made with respect to the use of estimates often relate to improved information not previously available. Uncertainties with respect to such estimates and assumptions are inherent in the preparation of financial statements; accordingly, actual results could differ from these estimates. These estimates and assumptions also affect the reported amounts of revenues, costs and expenses during the reporting period.Management evaluates these estimates and assumptions on a regular basis.Actual results could differ from those estimates. Income Taxes Deferred income taxes are provided based on the provisions of ASC Topic 740, "Accounting for Income Taxes" to reflect the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. -7- Table of Contents The Company adopted the provisions of ASC Topic 740; "Accounting For Uncertainty In Income Taxes-An Interpretation Of ASC Topic 740 ("ASC Topic 740").ASC Topic 740 contains a two-step approach to recognizing and measuring uncertain tax positions.The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates it is more likely than not, that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any. The second step is to measure the tax benefit as the largest amount, which is more than 50% likely of being realized upon ultimate settlement.The Company considers many factors when evaluating and estimating the Company's tax positions and tax benefits, which may require periodic adjustments. At December 31, 2010, the Company did not record any liabilities for uncertain tax positions. Share-Based Compensation The Company applies Topic 718 “Share-Based Payments” (“Topic 718”) to share-based compensation, which requires the measurement of the cost of services received in exchange for an award of an equity instrument based on the grant-date fair value of the award. Compensation cost is recognized when the event occurs. The Black-Scholes option-pricing model is used to estimate the fair value of options granted. Fair Value of Financial Instruments The Company's financial instruments consist primarily of cash, accounts payable, accrued expenses and debt. The carrying amounts of such financial instruments approximate their respective estimated fair value due to the short-term maturities and approximate market interest rates of these instruments. The estimated fair values is not necessarily indicative of the amounts the Company would realize in a current market exchange or from future earnings or cash flows. The Company adopted ASC Topic 820, Fair Value Measurements (“ASC Topic 820”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.The standard provides a consistent definition of fair value which focuses on an exit price that would be received upon sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The standard also prioritizes, within the measurement of fair value, the use of market-based information over entity specific information and establishes a three-level hierarchy for fair value measurements based on the nature of inputs used in the valuation of an asset or liability as of the measurement date. The three-level hierarchy for fair value measurements is defined as follows: o Level 1 – inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets; o Level 2 – inputs to the valuation methodology include quoted prices for similar assets and liabilities inactive markets, and inputs that are observable or the asset or liability other than quoted prices, either directly or indirectly including inputs in markets that are not considered to be active; o Level 3 – inputs to the valuation methodology are unobservable and significant to the fair value measurement RESULTS OF OPERATIONS Fiscal Year Ended December 31, 2010, Compared to Fiscal Year Ended December 31, 2009 We currently have no operating activities.As of January 1, 2009, we ceased operations of its medical imaging business and has discontinued the prior operations of Retail Pilot, Inc., MedLink International, Inc. and Clarity Imaging International, Inc. -8- Table of Contents We presently have no operations but our plan of operation is to identify and merge with a potential merger candidate/candidates to create new shareholder value and reestablish the Company going forward. General and administrative expenses (“SG&A”) totaled $120,000 in 2010, compared to $180,000 in 2009.SG&A costs in 2010 and 2009 include the accrued salary of our sole officer and director. Interest Expense increased to $426,476 in 2010 compared to $375,205 in 2009. Interest Expense in 20010 and 2009 includes accrued and unpaid interest paid on our debt with principal balances totaling $5.4 million. Liquidity and Capital Resources We have incurred an accumulated deficit of approximately $58 million as of December 31, 2010, current assets were $0 and current liabilities were approximately $10.3 million as of December 31, 2010. We are currently in default on all of our debt and have been unable to raise the capital to pay such notes. Should the note holders call their notes, we would be unable to pay them. As of December 31, 2010, the total principal and interest arising from unpaid debt to unrelated third parties totaled approximately $6.4 million. We do not presently generate any revenue to fund the planned development of our business. In order to develop our business plan, we will require funds for working capital. We do not presently have any firm commitments for additional working capital and there are no assurances that such capital will be available to us when needed or upon terms and conditions which are acceptable to us. If we are able to secure additional working capital through the sale of equity securities, the ownership interests of our current stockholders will be diluted. If we raise additional working capital through the issuance of debt our future interest expense will increase. We are currently in default on our all of our outstanding debt to unrelated third parties and have been unable to raise the capital to pay such notes. Should the debt holders call their notes, we would be unable to pay them. The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America which contemplate continuation of the Company as a going concern.However, the Company has a working capital deficit and has not generated revenues for the years ended December 31, 2010 and 2009. During the year ended December 31, 2010 the Company incurred a net loss of $546,476 and at December 31, 2010 has an accumulated deficit of $58,329,705.These factors raise substantial doubt about the ability of the Company to continue as a going concern. The Company is dependent upon funds from private investors and the support of certain stockholders. Management is proposing to raise any necessary additional funds through loans and additional sales of its common stock. There is no assurance that the Company will be successful in raising additional capital. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. Contractual Obligations As a “smaller reporting company” we are not required to provide tabular disclosure obligations. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. -9- Table of Contents ITEM7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company” we are not required to provide the information required by this Item. ITEM 8.FINANCIAL STATEMENTS BRIDGETECH HOLDINGS INTERNATIONAL, INC. TABLE OF CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheet at December 31, 2010 and 2009 F-3 Consolidated Statements of Operations for the years ended December 31, 2010 and 2009 F-4 Consolidated Statements of Stockholders' Equity for the years ended December 31, 2010 and 2009 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-7 F-1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Bridgetech Holdings International, Inc., (A Development Stage Company) Solana Beach, California We have audited the accompanying consolidated balance sheets of Bridgetech Holdings International, Inc., (A Development Stage Company) (the “Company”), as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended and for the period from January 1, 2009 (date re-entered the development stage) to December 31, 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Bridgetech Holdings International, Inc. as of December 31, 2010 and 2009 and the consolidated results of their operations and their consolidated cash flows for the years then ended and for the period from January 1, 2009 (date re-entered the development stage) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. As described in Note 2, the accompanying consolidated financial statements as of December 31, 2009, and for the year then ended, and for the period from January 1, 2009 2009 (date re-entered the development stage) to December 31, 2010, have been restated. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has a working capital deficit and has not generated revenues for the years ended December 31, 2010 and 2009. During the year ended December 31, 2010 the Company incurred a net loss of $546,476 and at December 31, 2010 has an accumulated deficit of $58,329,705. Those conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to those matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas April 15, 2011 F-2 Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS ASSETS: December 31, Restated CURRENT ASSETS Cash $ - $- Prepaid expense - - Total current assets - - TOTAL ASSETS $ - $- LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued liabilities $ Accrued liabilities Accounts payable - related party Accrued interest Note payable - related parties Notes payable Total current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT:: Series A 8% cumulative convertible preferred stock, $0.002 par value 10,000,000 shares authorized, 100,000 issued and outstanding on December 31 2010 and 2009, respectively Common stock, $0.001 par value, 100,000,000 shares authorized; 70,852,030 issued and outstanding on December 31, 2010 and 2009 Additional paid-in capital Accumulated deficit - re-entered development stage January 1, 2009 Accumulated deficit Total stockholders' deficit LIABILITIES AND STOCKHOLDERS' DEFICIT: $ - $- The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 FROM JANUARY 1, 2009 (RE-ENTRY INTO THE DEVELOPMENT STAGE) THROUGH DECEMBER 1, 2010 For the Period December 31, from January 1, 2009 (re-entry into the development stage)through December 31, 2010 Restated Restated OPERATING EXPENSES: General and administrative expenses $ $ $ Total operating expenses OPERATING LOSS OTHER (INCOME) EXPENSE Interest expense TOTAL OTHER (INCOME) EXPENSE NET INCOME (LOSS) $ ) $ ) $ ) NET INCOME (LOSS) PER SHARE: Basic and diluted: $ ) $ ) Weighted average of number of shares outstanding The accompanying notes are an integral part of these consolidated financial statements. F-4 Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDER' DEFICIT FOR THE PERIOD FROM JANUARY 1, 2009 (RE-ENTRY INTO THE DEVELOPMENT STAGE ) THROUGH DECEMBER 31, 2 Preferred Stock Common Stock Preferred A Additional Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total DECEMBER 31, 2008 $ ) $ ) Stock issued for services - Net loss - Deveopment Stage - ) ) DECEMBER 31, 2009 $ ) $ ) Stock issued for services - Net loss - Deveopment Stage - ) ) DECEMBER 31, 2010 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F-5 Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 FROM JANUARY 1, 2009 (RE-ENTRY INTO THE DEVELOPMENT STAGE ) THROUGH DECEMBER 31, 2010 For the Period December 31, from January 1, 2009 Through December 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Restated Restated Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Common stock issued for services - Changes in assets and liabilities: Accounts payables - - - Accrued liabilities - Accrued payable - related party - Accured interest Net cash used in operating activities - - - INCREASE IN CASH - - - CASH, BEGINNING OF YEAR - - - CASH, END OF YEAR $
